  8:20-cv-00394-BCB-MDN Doc # 38 Filed: 01/03/21 Page 1 of 1 - Page ID # 188



THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
NEBRASKA
SUSANNE BECKER,Plaintiff, vs. 8:20cv00394
vs,
Defendants
United States Postal and essigns                     Additional show of cause 2
National Association of Letter Carriers and essigns
APWU and essigns
____________________________________________________________________________

The following exhibit 8 and 9 shows that the GATS database is not accurate and the figures are
suck but that goes back to WHO programmed the database and exhibit 9 shows ``Computer
Science Corporation '' based out of Minnesota. Hmm….. that where the billing of the
indebtedness on overpayment (which is oxymoron) invoices from USPS was processed which
today is named HP Enterprise.
Anyway, Mr. Martinez Affidavit is incorrect cause the GATS database can find my grievances
cause Q11C-4Q-C11311239 and Q06c-4Q-C10005587 is the account grievance numbers in the
GATS database which allows the managers like Ameila to switch funds freely from my
personnel records to hers or to anyone else she essigns my money too. Again, I was a clerk ina
level 18 office in Mitchell, NE and Debbie Wademan KNOWS me is still a Postmaster in
Mitchell, NE in which my overpayment is not a overpayment because I never got paid in 2017
and since the invoice says (PR) prior year 2016 I get a W-2 to offset income BUT the USPS nor
the APWU give me that w-2 must be a programming coded error.
                    I STILL WANT MY TAX MONEY BACK PLUS INTEREST!!




                                         Signature signed under FRCP 11(a) Susanne Becker
                                                                       506 west 42 nd street
                                                                       Scottsbluff, NE 69361
                                                              Livingsacrifice70@hotmail.com
                                                                               308-765-4985
